        Case 7:21-cr-00153-PMH Document 24 Filed 03/11/21 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                              United States Attorney
                                              Southern
                                            Application    District
                                                        granted.     of New
                                                                 The Court shallYork
                                                                                 issue an Order
                                            excluding time under the Speedy Trial Act separately.
                                               United States District Courthouse
                                            The300
                                                Clerk  of the Street
                                                   Quarropas  Court is respectfully directed to
                                            terminate the motion
                                               White Plains, New Yorksequence
                                                                       10601  pending at Doc. 23.

                                            SO ORDERED.
                                               March 10, 2021

The Honorable Philip M. Halpern         _______________________
United States District Court            Philip M. Halpern
                                        United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.         Dated: White Plains, New York
Federal Building and United States Courthouse March 10, 2021
300 Quarropas Street
White Plains, New York 10601-4150

    Re:   United States v. Dumar Kindle, et al., 21 Cr. 153 (PMH)

Dear Judge Halpern:

  The Government respectfully writes regarding the schedule in the above-titled
case. This matter was assigned to the Court earlier today. An initial pretrial confer-
ence is scheduled for March 31, 2021 at 10:00 a.m.

  The Government respectfully requests, with the consent of defense counsel, that
the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from
today through the date of the initial pretrial conference on March 31, 2021. The Gov-
ernment respectfully submits that an exclusion of time would serve the ends of justice
and outweigh the best interests of the public and the defendants in a speedy trial
because it would allow the Government to produce discovery and would allow defense
counsel to review discovery and evaluate any potential motion practice. The proposed
exclusion of time would also allow the Government and defense counsel to engage in
discussions regarding a potential resolution of the matter without the need for trial. 1

  The Government respectfully encloses a proposed order excluding time for the
Court’s consideration.




1  On February 19, 2021, the Honorable Judith C. McCarthy, United States Magis-
trate Judge, issued an order directing a competency evaluation for defendant Ralph
Mercado. (ECF No. 16.) Under 18 U.S.C. § 3161(h)(1)(A), Mercado’s time under the
Speedy Trial Act is automatically excluded as a period of delay resulting from a pro-
ceeding to determine mental competency.
       Case 7:21-cr-00153-PMH Document 24 Filed 03/11/21 Page 2 of 2

 The Honorable Philip M. Halpern                                         Page 2
 United States District Judge


                                      Respectfully submitted,

                                      AUDREY STRAUSS
                                      United States Attorney


                                   by: _____________________________
                                      Nicholas S. Bradley
                                      Assistant United States Attorney
                                      (914) 993-1962



cc:   Bruce Koffsky, Esq. (Counsel for Dumar Kindle)
      Howard Tanner, Esq. (Counsel for Jonatan Trimino)
      Stephen Lewis, Esq. (Counsel for Luis Velez)
      John Wallenstein, Esq. (Counsel for Ralph Mercado)
